Pope, Judge.
On January 25, 1983 appellee Combustion Engineering, Inc. brought this action against appellant Jack F. Jones seeking recovery of $2,493.94, said sum allegedly paid by appellee to appellant by mistake. Appellant brings this appeal from the trial court’s entry of summary judgment in favor of appellee.
Appellant asserts on appeal that genuine issues as to material facts exist and, thus, that the entry of summary judgment was erroneous. The record, however, does not support this assertion. In support of its motion for summary judgment appellee submitted affidavits which established a prima facie case. In opposition, appellant averred that “in late 1977” he had performed certain services for a subsidiary of appellee for which he had not been paid. Appellant stated that he had left a bill with the subsidiary upon completion of his services and thereafter had billed the subsidiary “several times.” He also stated that the sum paid to him by appellee was approximately the amount due him for those services plus interest since January 1978.
Appellant’s defense was essentially that of set-off. See generally Gwinnett Commercial Bank v. Flake, 151 Ga. App. 578 (1) (260 SE2d 523) (1979). The subject matter of appellant’s set-off is governed by a *731four-year statute of limitation. OCGA §§ 9-3-6 and 25; see Rounsaville & Bro. v. Wagner, 90 Ga. 29 (15 SE 780) (1892). The record affirmatively discloses that appellant’s set-off, accruing “in late 1977” and raised in his answer dated February 21, 1983, was barred by the applicable statute of limitation. See also Murray v. Lightsey, 58 Ga. App. 100, 102 (197 SE 870) (1938), wherein this court held that the statute of limitation on an open account “runs from the date it is due, and, unless a new point is provided by a written acknowledgment, will be barred in four years.” Accordingly, the trial court did not err in granting appellee’s motion for summary judgment. See generally Bingham v. Advance Indus. Security, Inc., 138 Ga. App. 875 (2) (228 SE2d 1) (1976).
Decided April 11, 1984 —
Rehearing denied April 25, 1984.
Rembert C. Cravey, for appellant.
Randolph B. Jones, Jr., for appellee.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.